Order entered December 6, 2012




                                          In The
                                   Court of Sppeettg
                         "tab /[1:1i5trict of Vlexas5 at Maffaii
                                    No. 05-12-01269-CV

                              CITY OF DALLAS, Appellant

                                             V.

         TEXAS EZPAWN, L.P. D/B/A EZ MONEY LOAN SERVICES, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-03373-A

                                         ORDER
       The Court has before it appellee's December 3, 2012 unopposed motion for extension of

time to file brief The Court GRANTS the motion and ORDERS appellant to file its brief by

January 4, 2013.




                                                   MOLLY F CIS
                                                   JUSTICE